Citation Nr: 0928646	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disorder 
(claimed as loss of teeth), to include as secondary to 
service-connected type II diabetes mellitus and as due to 
herbicide exposure, for purposes of receiving compensation 
and/or VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Atlantic County Veteran 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision rating 
decision in which the ROIC, inter alia, denied the Veteran's 
claim for service connection for any dental condition 
(claimed as loss of teeth), to include as secondary to his 
service-connected type II diabetes mellitus.  The Veteran 
filed a notice of disagreement (NOD) in June 2006, and the 
ROIC issued a statement of the case (SOC) in November 2006.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in January 2007.  

In November 2008, the Veteran testified before a Decision 
Review Officer at a hearing at the ROIC; the transcript of 
the hearing is of record. 

The RO issued a supplemental SOC (SSOC) reflecting the 
continued denial of the claim in December 2008.

Consistent with the evidence of record, the Board has 
recharacterized the matter as set forth on the title page. 

The appeal is REMANDED to the ROIC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The claims file reflects that further ROIC action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
claim.

In the Veteran's January 2007 substantive appeal, he 
requested a Travel Board hearing at the ROIC.  Although an 
April 2009 RO letter notified the Veteran of a Board hearing 
scheduled at the ROIC for 2:30 pm on May 4, 2009, he failed 
to appear on the scheduled hearing date.

However, the Veteran submitted a letter to VA, which appears 
to have been received by the ROIC in April 2009, in which he 
requested that his Travel Board hearing be rescheduled 
because he was already scheduled for VA dental treatment at 
3:00 pm on May 4, 2009.  This notice was not received by the 
Board until July 9, 2009.  Consequently, because the Veteran 
attempted to notify VA prior to the hearing and because he 
had good cause for his inability to attend the hearing, the 
Board finds that the Veteran should be provided another 
chance to testify at a Travel Board hearing at the ROIC 
before a member of the Board.  See 38 C.F.R. § 20.704 (2008).

Additionally, VA has a duty to obtain all pertinent VA 
treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  Records of the Veteran's dental treatment at the 
VA Hospital may be pertinent to the claim on appeal.  Thus, 
attempts should be made to associate with the claims file 
treatment reports from the Veteran's oral surgery and any 
other treatment.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/ROIC should obtain records of 
VA treatment for a dental disorder from 
the VA Medical Center in Wilmington, 
Delaware.  

2.  The ROIC should schedule the Veteran 
for a Travel Board hearing in accordance 
with his April 2009 request.  The ROIC 
should notify the Veteran of the date and 
time of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2008).  If the 
Veteran no longer desires a Board 
hearing, a signed statement to that 
effect should be placed in the claims 
file.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES W. LOEB
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


